On September 27, 2004, the defendant was sentenced to the following: Charge I: Count 1: Ten (10) years in the Montana Women’s Prison; Count 2: Ten (10) years in the Montana Women’s Prison, to run consecutively with Count 1, for the offense of two Counts of Theft by Embezzlement, a felony; Charge II: Twenty (20) years in the Montana Women’s Prison, all suspended, to run consecutively to Counts 1 and 2 of Charge I, for the offense of Forgery, a felony; Charge III: Ten (10) years in the Montana Women’s Prison, all suspended, to run consecutively to Charge II, for the offense of Deceptive Practices, a felony; and Charge IV: Ten (10) years in the Montana Women’s Prison, with all time suspended, to run concurrently with Charge III, for the offense of Theft, a felony.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by David Stenerson. The state was represented by Bill Fullbright.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Charge I: Count 1: A commitment of Ten (10) years to the Department of Corrections, with Seven and a half (7.5) years suspended; Count 2: A commitment of Ten (10) years to the Department of Corrections, with Seven and a half (7.5) years suspended, to run consecutively with Count 1; Charge II: A commitment of Twenty (20) years to the Department of Corrections, all suspended, to run consecutively to Counts 1 and 2 of Charge I; Charge III: A commitment of Ten (10) years to the Department of Corrections, all suspended, to run consecutively to Charge II; and Charge IV: A commitment of Ten (10) years to the Department of Corrections, with all time suspended, to run concurrently with Charge III. The restitution *33requirements, terms and conditions shall remain the same as imposed in the September 27, 2004 Judgment.
DATED this 25th day of April, 2005.
Hon. G. Todd Baugh District Court Judge